DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 and 21-26 allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein a breakdown voltage of the at least one first transistor is greater than a trigger voltage of the ESD primary circuit, wherein in operation, the pull-up circuit is configured to operate with a first supply voltage received from the first voltage terminal when the ESD primary circuit and the pull-down circuit are configured to discharge an ESD current flowing from the pad to the second voltage terminal,” as recited in claim 1, “wherein in operation, the resistive structure is configured to operate with a first supply voltage received from the first voltage terminal and the second transistor is configured to discharge electrostatic charges injected from the pad when the first transistor is turned off,” as recited in claim 8, and “at least one second transistor comprising: a plurality of third active regions coupled between the second active region and the first voltage terminal, wherein the first active region, the second active region, and the plurality of third active regions have a first conductivity type,” as recited in claim 21.
Lee et al. (US 8841696 B2, hereinafter Lee), the closest reference, discloses an integrated circuit, (FIGS. 2-5a) comprising: 
a resistive structure (STI region 116-1) coupled between a first voltage terminal (VDD) and a pad; (pad 502, see FIGS. 2 and 5a) 
a first active region (p region 104) coupled to the pad and the resistive structure; (See FIG. 3)
a second active region (N well 106) coupled between the first active region and a second voltage terminal different from the first voltage terminal; (See FIG. 3)
a third active region (N region 112) of a first type coupled to the pad and the first active region; (See FIG. 2) and 
a fourth active region (N region 118) of the first type coupled between the third active region and the second voltage terminal, wherein a width of the third active region is greater than a width of the fourth active region; (See FIG. 2, where a bottom width of the third active region is larger than a top width of the fourth active region) 
wherein the first active region and the second active region are included in a structure operating as a first transistor, and the third 9active region and the fourth active region are included in a structure operating as a second transistor; (See FIGS. 2-3, where the devices 100-2 and 100-3 are two different transistors)
wherein the second transistor is configured to discharge electrostatic charges injected from the pad when the first transistor is turned off.  (See FIG. 2)
However, Lee does not explicitly teach “wherein a breakdown voltage of the at least one first transistor is greater than a trigger voltage of the ESD primary circuit, wherein in operation, the pull-up circuit is configured to operate with a first supply voltage received from the first voltage terminal when the ESD primary circuit and the pull-down circuit are configured to discharge an ESD current flowing from the pad to the second voltage terminal,” as recited in claim 1, “wherein in operation, the resistive structure is configured to operate with a first supply voltage received from the first voltage terminal and the second transistor is configured to discharge electrostatic charges injected from the pad when the first transistor is turned off,” as recited in claim 8, and “at least one second transistor comprising: a plurality of third active regions coupled between the second active region and the first voltage terminal, wherein the first active region, the second active region, and the plurality of third active regions have a first conductivity type,” as recited in claim 21.  No other reference remedies these deficiencies.
Therefore, claims 1, 8, and 21 are allowed, and claims 2-7, 9-14, and 22-28 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812